 NORRIS CONCRETE MATERIALS289Norris Concrete Materials,Inc.andClarence AlvinDodson.Cases 11-CA-9735 and 11-CA-1040328 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 17 March 1983 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief including an answer to the Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,' and conclusions as modified and toadopt the recommended Order as modified.The judge found that the Respondent, a corpora-tionwhich sells ready-mix concrete, violated Sec-tion 8(a)(1) of the Act about 8 March 1982 whenits president Norris threatened employees with dis-charge if they testified at an unfair labor practicehearing before the Board.2 The judge furtherfound that the Respondent violated Section 8(a)(4)and (1) of the Act by issuing written warnings to,and by constructively discharging, employee Clar-ence Alvin Dodson in late March 1982. We find nomerit in the Respondent's exceptions to these find-ings.In addition to the above allegations, the consoli-dated complaint asserted that the Respondent vio-lated Section 8(a)(1) of the Act about 1 September1980 by informing its employees that it had issuedan unsatisfactory job recommendation for a formeremployee because of the employee's protected con-certed activities, and that the Respondent violatedSection 8(a)(4) and (1) of the Act about 19 Decem-ber 1980 by discharging Dodson. These allegationswere encompassed by a charge (Case 11-CA-9735)separate from, and filed earlier than, the one (CaseiThe Respondent has exceptedto some of the judge's credibility find-ingsThe Board's establishedpolicy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevantevidence convinces us that theyare incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis forreversingthe findings2The judgeattributed the threatto theRespondent's supervisor Ken-drickThe recordand the judge's discussionof the factsreflect that theRespondent'spresidentNorrismade the unlawful statementWe there-fore correctthe judge's inadvertentreference to "Kendrick" (JD slip opat 20)by substituting the name "Norris," and find it unnecessary to relyon the judge's discussionof Rule 801(d)(2)(D) ofthe Federal Rules ofEvidence11-CA-10403) which resulted in the unfair laborpracticefindingsmentioned above. This earliercharge, as explained below, was withdrawn withRegionalDirector approval and later reinstated.The judge declined to make unfair labor practicefindings with respect to these allegations based onhis interpretation ofWiner Motors,265 NLRB 1457(1982). Contrary to the judge, we conclude that theRegionalDirector properly reinstated the with-drawn charge (and an issued but withdrawn com-plaint)beyond the normal 6-month period pre-scribed in Section 10(b) of the Act,3 and that theRespondent additionally violated Section 8(a)(4)and (1) as alleged.On 26 February 1981 Dodson filed timely unfairlabor practice charges in Case 11-CA-9735 alleg-ing that the Respondent violated Section 8(a)(4)and (1) of the Act by laying him off about 19 De-cember 1980 because his son, Randall Dodson, hadfiled charges with the Board and had provided sup-porting testimony. The Acting Regional Directorfound merit in these charges and issued a complainton 10 April 1981. On 15 March 1982 Dodson andtheRespondent entered into a non-Board settle-ment agreement4 pursuant to which the Respond-ent agreed to reinstateDodson and pay him$1500.5Dodson, in turn, agreed to withdraw hispending charge. On 26 April 1982 the Regional Di-rector issued an order which both approved Dod-son'swithdrawal request and withdrew the abovecomplaint.One week later, on 3 May 1982,Dodson filed timely charges in Case 11-CA-10403alleging that he was constructively dischargedshortly after his reinstatement because he had filedcharges with the Board. By letter dated 25 June1982 the Regional Director notified the parties thatthe evidence adduced in the investigation of Case11-CA-10403 indicated that the terms of the non-Board settlement in Case 11-CA-9735 had beenviolated.The Regional Director informed the par-ties that he was revoking his order of 26 April1982 and reinstituting the complaint and notice ofhearing in Case 11-CA-9735. Subsequently, on 28June 11982, the Regional Director issued an orderconsolidating cases, consolidated complaint, andnotice of hearing. In its answer to the consolidatedcomplaint, the Respondent raised as a defense itsprior agreement with Dodson which, the Respond-9Sec 10(b) provides in relevant part that"no complaint shallissue based upon any unfair labor practice occurring more than sixmonths prior to the filing of the charge with the Board .4Non-Board settlements such as this also are referred to as "privatesettlements" and "non-Board adjustments"See, e g, National Labor Re-lationsBoard Casehandling Manual(PartOne), UnfairLaborPracticeProceedings, Sec 10142sThe judge erroneously stated in his decision that the amount paid toDodson was $15,000282 NLRB No. 45 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDent claimed, "fully compromised and settled" the"previous matters."The judge concluded that the Board's decision inWiner,which held that a withdrawn charge maynot be reinstated beyond the normal 6-monthperiod prescribed in Section 10(b) of the Act, pre-cluded him from making unfair labor practice find-ings with respect to the allegations in Case 11-CA-9735. The judge did, however, make factual find-ings regarding the matters encompassed by Case11-CA-9735 as background for the evaluation ofconduct alleged to be unlawful in ' Case 11-CA-10403.We find that the judge properly analyzedand drew sound conclusions from the evidence.We therefore adopt his factual findings and conclu-sions in Case 11-CA-10403, as set forth in perti-nent part below.The judge found that two previous unfair laborpractice charges filed by Dodson's son,Randall,and settled in early 1980, caused the Respondent"consternation,""worry," "inconvenience," and"expense." Following the filing of Randall Dod-son's second charge in 1980, Norris informed PlantManagerKendrick that "the whole Dodson familyhad caused trouble, and . . . we were going tohave to get rid of them." About 1 September 1980Kendrick, an admitted supervisor, informed formeremployeeRichardMosely that "the Norrises"were going to prevent Randall Dodson from get-ting a job at the Olin Company.6 The judge con-cluded that the Respondent carried through withits threat to get rid of the entire Dodson family bylaying off Clarence Alvin Dodson on 19 December1980.Clarence Dodson had been employed by the Re-spondent since 1974 as a truckdriver with variousmaintenance and office responsibilities.7 RegardingDodson's 1980 layoff, Norris testified that numer-ous reasonsprompted the Respondent's actions, in-cluding bad weather, deteriorating business condi-tions, and degenerating work performance. Howev-er, the Respondent's 20 March 1981 statement ofposition to Region 11 claimed Dodson was laid offbecause he lacked mechanical and carpentry skillswhich the Respondent needed during the wintermonths. The judge found that the unsupported rea-sons and the shifting bases proffered to justify theRespondent's actions in laying off Dodson support-ed the conclusion that the Respondent's real moti-6Although the judge declined to make an unfair labor practice findingregarding this statement due to his interpretation ofWiner,he citedGlover Bottled Gas Corp.,255 NLRB 137, 143 (1981), enfd 697 F 2d 294(2d Cir.1982),for the proposition that it is a violation of Sec. 8(a)(1) ofthe Act for an employer to threaten to give, or to give, an employee anunfavorablejob reference in retaliation for filing charges with the Board7These responsibilities included routine truck maintenance,answeringthe officetelephone,and cleaning up around the plant.vation was to punish Dodson because his son hadfiled charges with the Board. The judge concludedthat ifWinerdid not preclude him from doing so,he would find that the Respondent violated Section8(a)(4) of the Act by laying off Dodson in Decem-ber 1980.$Dodson returned to work on 15 March 1982 pur-suant to the postcomplaint non-Board settlementagreement mentioned above. The settlement docu-ment stated that Dodson would be employed in theposition of "truckdriver only," and would be thelast employee in his classification to be laid off fora 1-year period. The judge'determiried that the Re-spondent did not enter into its agreement withDodson in good faith. He found, for example, thatshortly before the agreement was executed andDodson was reinstated, the Respondent createdsystems for the classification and discipline of itsemployees.Under the new classification system,Dodson, the sole "truckdriver only" employee, nolonger would perform any of his previous mainte-nance and office duties.9 Further, Dodson wouldbe paid only for time actuallyspent hauling con-crete-at other times, Dodson was to "punch out."This arrangement reduced Dodson's hours to only25 to 30 per week.1 ° The judge found, and weagree, that the Respondent created the new classifi-cation system in response to the requirement that itreinstateDodson in settlement of the unfair laborpractice charges and for the purposes of "starving"Dodson out of his new employment. We also agreewith the judge's further finding that the Respond-ent intended to scrutinize Dodson's activities andattendance very closely in order to discipline himfor the slightest infraction of its new employeerules.11Dodson was sent home shortly after his arrivalat the plant on the first few mornings following,hisreinstatement.Although he was told by Norris to"hit the clock and go home" because "there ain'tno concrete to haul," other drivers were permittedto remain at work. Norris' action in sendingDodson home violated one of the most importantpurposes of the parties' 15 March agreement; i.e.,to protect Dodson from layoff. Further, Dodsonwas assigned the Respondent's "sorriest truck," onewith possible defective steering and brake mecha-8The judge citedHouston Coca Cola Bottling Co.,256 NLRB 520, 533(1981),which addresses,in part, the application of Sec 8(a)(4) of the Actto relatives of employees who file charges with the Board9Prior to Dodson's reinstatement in March 1982,at no time had therebeen an employee classification known as "truckdriver only "to The judge noted that Norris had expressed a desire to reduce Dod-son's hours even more, but was counseledby theRespondent's attorneyagainst such a further reduction in work hours'because the decreaseunder consideration would have rendered Dodson eligible for unemploy-ment benefits.11 These findings are based on Kendrick's credited testimony. NORRIS CONCRETE MATERIALSnisms, andwas reprimanded within days for harass-ing a customer,an incidentwhich in fact did notoccur. The judge found, and we agree, that the Re-spondent, by creating the new classification system,designatingDodson a "truckdriver only," layingoffDodson immediately following his return towork, reprimanding Dodson for an incident thatnever occurred, and assigning Dodson a dangerousvehicle, intended to frustrate the settlement agree-ment in Case 11-CA-9735 and create conditionsthatwould, and did, cause Dodson to quit his em-ployment.We therefore adopt the judge's conclu-sion that the Respondent's actions against Dodsonculminated in his constructive discharge approxi-mately 2 weeks after his reinstatement. 12With thesefacts in mind,we turn now to theissues surrounding the judge's failure to rule on thealleged unfair labor practices that occurred prior tothe parties'March 1982 non-Board settlement.When it became apparent that the non-Board set-tlement agreement had been violated, the RegionalDirector reinstated the charge in Case 11-CA-9735.As previously noted, the judge, relying onhisinterpretationof the Board's decision inWiner,13concluded that the reinstatement of thecharge was improper and thatWinerdid not pro-vide an exception for situations in which chargesare withdrawn pursuant to the terms of non-Boardsettlement agreements.Contrary to the judge, we find that the rule an-nounced inWinerdid not address cases involvingpossiblenoncompliancewith settlement agree-ments.14 There is no question in the instant casethat the Respondent not only failed to comply withthe terms of its settlement agreement, but in addi-tion perpetrated a fraud against both the ChargingParty and the Board by enteringinto a settlementagreementwithwhich it had no intent tocomply.15 In fact, the evidence reveals the Re-12As stated at the outset of this Decision and Order,we also adoptthe judge's conclusion that the warnings issued to Dodson about 26 and29 March 1982 constituted violations of Sec 8(a)(4) of theAct The 26March warning dealt with the alleged customer harassment incident,whereas the 29 March warning was issued in response to Dodson's fail-ure to report to work This failure to report,as found by the ,fudge, oc-curred after Dodson quit,a matter inextricably related to the constructivedischarge discussed in the accompanying text19Winerdistinguished betweenwithdrawn and dismissed chargesHowever, inDucane Heating Corp,273 NLRB 1389 (1985), the Boarderased that distinction and held that a dismissed charge also may not bereinstated beyond the 6-month limitation period absent fraudulent con-cealment of the operative facts underlying an alleged violationDucaneoverruledWinerto the extent that decision was inconsistent14 SeeCandlerCoffee Corp,279 NLRB 198 fn 2(1986)As stated inCandler, Ducane Heating,supra,also is not germane to cases addressingnoncompliance with settlement agreements15 It is apparent that a charging party in a case such as this agrees towithdraw timely filed charges because it assumes that it can rely on arespondent's good-faith intent to comply with the terms on which thosecharges are settled It is uncontested that Dodson so relied in withdraw-ing the charge in Case 11-CA-9735291spondent entered into the settlement with a specificintent to circumvent its terms.To accomplish this,the Respondent established new employee classifi-cation and discipline systems designed to "starveout" Dodson and force him to resign.Further, thegroundless warnings issued to Dodson,the tempo-rary layoffs,and the constructive discharge indi-cate that the purpose of the settlement to remedypastallegedunfairlaborpracticeswas notachieved.In short,the Respondent's postsettlementunfair labor practices not only substantially imped-ed the implementation of the settlement, they effec-tively nullified the settlement by negating its termsand purpose.Such conduct also demonstrates acontempt for the Board and its processes whichcan neither be condoned nor allowed.We hold,therefore,that because the Respondent has used anon-Board settlement in a postcomplaint situationas a subterfuge to avoid its liability underthe Act,the reinstitution of formal proceedings through thereinstatement of a withdrawn charge is appropriatedespite the expiration of the Section 10(b) period.To hold otherwise would be to permit the Re-spondent to capitalize on its misconduct to the det-riment of Dodson,who relied in good faith on theRespondent's agreement to comply with the termsof the settlement agreement,and to allow the Re-spondentto profitfrom its contemptuous disregardof the Actand the Board.Accordingly,we findthat theGeneral Counsel,through the RegionalDirector for Region 11, did not act contrary to theauthority set forth in Section 3(d)16 or engage inan abuse of discretion by reinstating the charge andcomplaint in Case 11-CA-9735.In concluding as we do,we note the integralrole that settlements play in resolving unfair laborpractice complaint allegations.It is indisputablethat settlements, as a voluntary means of adjustinglabor disputes,perform an indispensable role in im-plementing national laborpolicy.Non-Board settle-ments, such as the one involved here,are often theonly means available to avoid time-consuming andexpensive litigation of unfair labor practice cases.Their viabilitymust not be endangered by allowingrespondentswho fraudulently enter into suchagreements to benefit from their misconduct.Addressing the merits of the allegations in Case11-CA-9735,we agree with the judge that the rea-sons advancedby theRespondentfor the layoff ofDodson in December 1980 had no basis in fact andwere merely a pretext to disguise the real reasonieSec 3(d) of the Act provides, in pertinent part, that the GeneralCounsel of the Board"shall have final authority, on behalf of the Board,in respect of the investigation of charges and issuance of complaintand in respect of the prosecution of such complaints before the Board 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor his layoff, i.e., to punish him because his sonfiledchargeswith the Board. Consequently, weconclude that the Respondent violated Section8(a)(4) and (1) of the Act by discharging DodsoninDecember 1980. We further find that about 1September 1980 the Respondent, through PlantManager Kendrick, violated Section 8(a)(1) of theAct by threatening to give, or by giving, an em-ployee an unfavorable job reference in retaliationfor filing charges with the Board.17AMENDED REMEDYHaving found that the Respondent engaged incertain unfair labor practices prior to the 15 March1982 non-Board settlement in Case 11-CA-9735,we will revise the judge's recommended remedyaccordingly. Thus, having concluded that the Re-spondent unlawfully discharged Clarence AlvinDodson on 19 December 1980, and failed and re-fused to reinstate him until 15 March 1982, we willorder the Respondent to make Dodson whole forany loss of pay or other benefits he may have suf-fered by reason of the discrimination against him,with interest.' Backpay and interest shall be com-puted as set forth in the section of the judge's deci-sionentitled"TheRemedy."An appropriateamount will be deducted from the backpay figureas a result of amounts received by Dodson pursu-ant to the terms of the non-Board settlement. Wewill further order that the Respondent removefrom its files any reference to the unlawful dis-charge of Clarence Alvin Dodson in December1980 and notify him in writing that this has beendone and that the discharge will not be usedagainst him in any way. We adopt the judge'sremedy in all other respects, except that we willorder the Respondent to post the revised notice setout in the "Appendix" to this Decision and Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Norris Concrete Materials, Inc., PisgahForest, North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.1. Insert the following as paragraph 1(c) and re-letter the'subsequent paragraph."(c) Threatening to give, or giving, an employeean unfavorable job reference because the employeefiled unfair labor practice charges with the Board,or because of other protected concerted activities."17 See fn. 6 above and the accompanying text for a discussion of theunlawful statement.2.Delete paragraph 2(b) and substitute the fol-lowing."(b) Remove from its files any reference to theunlawful reprimands and discharges of ClarenceAlvin Dodson and notify him in writing that thishas been done and that the reprimands and dis-charges will not be used against him in any way."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten our employees with dis-charge if they testify before the National LaborRelations Board.WE WILL NOT threaten to give, or give, an un-satisfactory job reference to any employee becausethe employee filed unfair labor practice chargeswith the National Labor Relations Board, or be-cause of other protected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any of you because of the filing ofcharges with the National Labor Relations Board.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Clarence Alvin Dodson immedi-ate and full reinstatement to his former job or, ifhis job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orany other rights or privileges previously enjoyedand WE WILL make Clarence Alvin Dodson wholefor his loss of earnings and other benefits resultingfrom his discharge, retroactive to 19 December1980, less any net interim earnings, plus interest.WE WILL remove from our files any referencesto the unlawful reprimands and discharges given to NORRIS CONCRETE MATERIALS293employee Clarence Alvin Dodson, and WE WILLnotify him in writing that this has been done andthat the reprimands and discharges will not be usedagainsthim in any way.NORRIS CONCRETE MATERIALS, INC.Janet M. Holland, Esq.,for the General Counsel.Russell L.McLean III, Esq.,of Waynesville, North Caro-lina, for the Respondent.Clarence A. Dodson,of Brevard, North Carolina, in pro-pria persona.DECISIONthe Board,in a letter dated June 25, 1982,revoked thesettlement agreement in Case 11-CA-9735 because of thealleged violations of the agreement that were disclosed inthe investigation of Case 11-CA-10403.The issues in this matter were joined by Respondent'sanswerof July 7,1982, in which it denied violating theAct in anymanner,and it also raised certain affirmativedefensesEach party was afforded full opportunity to be heard,to call,examine,and cross-examine witness,to file briefs,and to submit proposed findings of facts and conclusionsof law.On the entire record made in this proceeding, in-cluding my observation of each witness,and after dueconsideration of briefsfiled byRespondent and counselfor the General Counsel,Imake the followingSTATEMENT OF THE CASEWILLIAM N.CATES,Administrative Law Judge. Theseconsolidated cases were heard before me on August 30and 31,1982, at Brevard,North Carolina,pursuant to anorder consolidating cases, consolidated complaint, andnotice of hearing issued by the Regional Director forRegion 11 of the National Labor Relations Board onJune 28,1982Theconsolidated complaint alleged thatNorris Concrete Materials,Inc. (Respondent)violatedSection 8(a)(1) and(4) of the NationalLaborRelationsAct (the Act),about December 19, 1980, discharging andthereafter failing and refusing to reinstate its employeeClarence Alvin Dodson until about March 15, 1982, andthereafter about March 26, 1982,again discharging himand again failing and refusing to reinstate him. The com-plaint alleges Dodson's discharge on December 19, 1980,was because Randall Dodson,the son of Alvin Dodson,had filed charges in an unfair labor practice case beforethe Board in CaseI1-CA-8939 Thecomplaint furtheralleged that Respondent dischargedAlvinDodson onMarch 26,1982, because he had filed an unfair laborpractice charge with the Board in Case11-CA-9735.The complaint further alleged Respondent issued onMarch 17 and 26, 1982,written warnings to its employeeAlvinDodson because he had filed charges with theBoard.The complaint also alleged that Respondent vio-lated Section 8(a)(1) of the Act about September 1, 1980,when Plant Manager Tony Kendrick informed employ-ees that Respondent had issued an unsatisfactory job rec-ommendation for a former employee because of theformer employee'sconcerted protected activities.Alsoalleged as an 8(a)(1) violation was an alleged statementby President William Norris when he threatened employ-ees with discharge if the employees testified at an unfairlabor practice hearing before the Board.The allegationwas alleged to have taken place on March 8,1982. Itwas also alleged in the complaint that on April 26, 1982,Respondent and the Charging Party entered into an in-formal adjustment of Case11-CA-9735,which adjust-ment provided, inter alia,for the reinstatement ofDodson and for the withdrawal of the charge in thatcase.On April 26, 1982,theRegionalDirector forRegion 11 issued an order withdrawing the complaintand notice of hearing and approving the withdrawal re-quest in Case11-CA-9735.It is further alleged in thecomplaint that the Regional Director for Region 11 ofFINDINGS OF FACT1.JURISDICTIONRespondent is a North Carolina corporation withplants located at Pisgah Forest and Waynesville, NorthCarolina.,where it is engaged in the business of sellingready-mix concrete. Respondent's Pisgah Forest, NorthCarolina facility is the only facility involved in theseproceedingsDuring the 12-month period immediatelypreceding the issuance of the consolidated complaint,and at all timesmaterial,Respondent, in the course andconduct of its business, received goods and raw materialsdirectly from outside the State of North Carolina valuedin excess of $50,000. During the same representativeperiod,Respondent, in the course and conduct of itsbusiness, derived gross revenues in excess of $500,000.The complaint alleges, Respondent admits, and I findthat it is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. Undisputed Facts and BackgroundIt is undisputed that Alvin Dodson's son, RandallDodson, was employed by Respondent for a period oftime.During the course of Randall Dodson's employ-ment, he was twice discharged by Respondent. After hisfirstdischarge,Randall Dodson filed charges with theBoard in Case 11-CA-8725. An informal settlementagreement was arrived at between the parties in that caseinFebruary 1980. As a result of the settlement agree-ment Randall Dodson was reinstated to his former posi-tion of employment with full backpay, seniority, andother benefits.Respondent, as part of the settlementagreement, agreed not to terminate employees for refus-ing to drive unsafe vehicles (G.C. Exh. 3).Following his second termination, Randall Dodsonagain filed charges with the Board, this time in Case 11-CA-8939,again,an informal settlement agreement wasarrived at between the parties in April 1980. As a resultof the informal settlement agreement Randall Dodsonwas made whole with respect to backpay and benefitsand was offered, but declined,reinstatement.Respond-ent, aspart of the settlement agreement, agreed it wouldnot lay off or, in any other manner, discriminateagainst 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees because they filed unfair labor practicecharges with the Board (G.C. Exh. 6).During the period of time that Randall Dodson wasemployed by Respondent, his father, Alvin Dodson, wasalso employed by Respondent. It is admitted that AlvinDodson filed the charge in Case 11-CA-9735 on Febru-ary 26, 1981, involving his temination by Respondent onDecember 19, 1980. Alvin Dodson's discharge of De-cember 19, 1980, was the subject ofa complaint issuedby Region 11 of the Board on April 10, 1981. In thecomplaint in Case 11-CA-9735, it was alleged that AlvinDodsonwas discharged because his son, RandallDodson, had filed charges with the Board (G.C. Exh.1(c)).A hearing-in the matter was set for March 11, 1982(G.C. Exh. 1(j)). On April 26, 1982, the Regional Direc-tor for Region 11 issued an order withdrawing complaintand notice of hearing and approving withdrawal request.The Regional Director in his order stated, "[T]he partieshaving adjusted the matter [Case 11-CA-9735] and theCharging Party [Alvin Dodson] having requested with-drawal of the charge, and the undersigned [Regional Di-rector Clark] having duly considered the matter," ap-proved the withdrawal request and ordered that thecomplaint and notice of hearing be withdrawn.'It is likewise undisputed that thereafter on May 3,1982,Alvin Dodson filed the charge in Case 11-CA-10403 alleging that he had been constructively dis-charged in March 1982 by Respondent in violation ofSection 8(a)(1) and (4) of the Act. It was alleged he hadbeen discriminated against because he had filed thecharge in Case 11-CA-9735. It is acknowledged that theRegional Director for Region 11, by letter dated June25, 1982, revoked his approval of the non-Board adjust-ment in Case 11-CA-9735 and, in conjunction therewith,revoked his April 26, 1982 order withdrawing complaintand notice of hearing, and further revoked his approvalof the withdrawal request of Alvin Dodson in Case 11-CA-9735. The Regional Director stated in his letter,"Additionally, I am reinstating the complaint and noticeof hearing in Case 11-CA-9735 which initially issued onApril 10, 1981, and shall issue an Order ConsolidatingCases,Consolidated Complaint and amended, notice ofhearing in Case 11-CA-10403."It is against this brief factual background that I willconsider what import, if any, the Board's decision inWiner Motors,265 NLRB 1457 (1982), has on the instantcase.2The Board held inWinerthat a withdrawn chargemay not thereafter be reinstated beyond the normal 6-month period prescribed in Section 10(b) of the Acts1There is no explanation in the record regarding how the hearing wasscheduled for March 11, 1982, and not resolved until April 26, 1982, withno hearing held or order issued postponing or rescheduling the hearing.2 It is recognized that a 10(b) defenseis anaffirmative one and must beraised by the pleadings.I am persuaded that in the instant case, Respond-ent, although not stating in its answer that it was raising Sec. 10(b) as adefense, did raise the related matter of the non-Board settlement involv-ingAlvin Dodson to require my giving consideration to the Board'sholding inWineras it relates to the instant case.S Sec. 10(b) of the Act providesin part:no complaint shall issue based upon any unfair labor practice occur-ring more than six months prior to the filing of the charge with theBoard.The Board also stated inWinerthat the limitations ofSection 10(b) of the Act may not be ignored on equitablegrounds.4 The Board did not allow for any exceptions initsholdings inWinerto cover situations such as in theinstant casewhen the charge was withdrawn by theCharging Party as part of the terms of a non-Board set-tlement of unfair labor practice allegations.Although the instant case might be one that wouldseem appropriate for equitable considerations' that wouldallow the General Counsel to reinstate the withdrawncharge, the Board, however, clearly stated such equitableconsiderations would be without legal justification.I am persuaded that the General Counsel may not re-instate the charge in Case 11-CA-9735 as it indicated ithad done in its June 25, 1982 letter and as it pled it haddone at paragraph 13 of its order consolidating cases,consolidated complaint, and notice of hearing dated June28, 1982, because a period of time had lapsed greaterthan' 6 months between the alleged unfair labor practiceand the attempted reinstatement of the charge in Case11-CA-9735. I will therefore make no unfair labor prac-tice findings with respect to those allegations that theGeneral Counsel attemptedto raise asa result of the re-instatement of the withdrawn charge in Case 11-CA-9735. I am precluded from making unfair labor practicefindingswith respect to the following allegations: thatPlantManagerTony Kendrick about September 1, 1980,informed Respondent's employees that it hadissued anunsatisfactory job recommendation for a former employ-ee of Respondent's because of the employee's protectedconcerted activities, and that Respondent discharged andthereafter failed and refused to reinstate Alvin Dodsonabout December 19, 1980, until about March 15, 1982,because its employee Randall Dodson, the son of AlvinDodson, had filed charges in an unfair labor practicecase before the Board in Case 11-CA-8939.Although I am precluded from making any unfairlabor practice findings with respect to the matters cov-ered by the attempted reinstatement of the withdrawncharge in Case I1-CA-9735, I will nevertheless makefactual findings with respect to those matters in orderthat those events may shed light on theremaining mat-ters that are currently before me. The Board held suchconsideration to be proper inTri-City Electric Co., 264NLRB 1407, 1408 (1982):We note at the outset that conduct which has oc-curred outside the 10(b) period cannot form thebasis for unfair` labor practice findings. [Footnoteomitted.] However, pre-Section 10(b) evidence maybe relied on for the purpose of throwing light onand evaluating conduct which occurred within the10(b) period.Motor Convoy, Inc.,252 NLRB 1253(1980);Pandair Freight,253 NLRB 973 (1980).B. Sequenceof EventsRelating to Alvin DodsonRandallDodson(son of Alvin Dodson) testified hemet with Respondent'spresident,Norris, regarding an4The Board stated it would exceed its authority to allow the GeneralCounsel to ignore such a limitation period on equitable grounds. NORRIS CONCRETE MATERIALS295informal settlement of the Board's charges in Case 11-CA-8939. The General Counsel's Exhibit 6 indicates thesettlement of that case took place in April 1980. RandallDodson stated Norris told him there was his check andhe could return to work the following Monday RandallDodson told Norris he had found other employment anddid not desire to return to his job with Respondent.Norris then told Randall Dodson, "[H]e said that hewould get even with me, and that he would make surethat I never had a decent job in Transylvania Countyagain."RandallDodson testified he worked for otheremployers in the area including Moores Funeral Home.Randall Dodson applied for work at the Olin Companybut was not hired by them.Norris testified Respondent had been in business in thearea since 1949 and had never during that time had anyunfair labor practice charges filed against it until the oneRandall Dodson filed Norris indicated the charges filedby Randall Dotson caused Respondent a great deal ofworry and inconvenience. Norris never deniedtellingRandall Dodson that he would make sure he never had adecent job in Transylvania County again. I credit Ran-dallDodson's uncontradicted testimony in that respect.PlantManager Kendrick testified he terminated Ran-dallDodson for refusing to drive a truck, and after that,Dodson took him to the Labor Board, and as a resultthereof, he was reinstated to his job. Kendrick testifiedhe had a conversation in Respondent's old office at thePisgah Forest plant with President Norris after RandallDodson's second discharge in 1980. Kendrick testifiedNorris told him, "Randall [Dodson] had caused us a lotof trouble and the whole Dodson family had causedtrouble, and that we were going to have to get rid ofthem."Kendrick testified he had a conversation with formeremployee Richard "Ricky" Moseley in the fall of 1980 atRespondent's plant. Kendrick asked Moseley if RandallDodson was still working for the funeral home, and Mo-seley told him Dodson was. Kendrick asked Moseley ifhe knew that Randall Dodson was going to get on at theOlin Company. Moseley told Kendrick he had not heardthat, but he would speak to his father-in-law to see if hecould help Dodson. Kendrick told Moseley, "[T]hatprobably wouldn't be of any use because the Norriseswere going to kill the fob."5 Kendrick testified Respond-ent's secretary-treasurer, Smathers, had called him theday before he had his conversation with Moseley andasked him if it was true that Randall Dodson was tryingto obtain employment with the Olin Company. KendricktoldSmathers that Randall Dodson was, to whichSmathers replied, "That was all that it was going to bethatwas going to get on because she was going to calland see that he did not get the job."Respondent's secretary-treasurer,Smathers, testifiedshe never called Plant Manager Kendrick in eitherAugust or September 1980 about Randall Dodson's em-ployment with the Olin Company. Smathers stated shedid not know anyone at the Olin Company. Smatherstestifiedshe did have a conversation with Kendrickabout Randall Dodson, but that Kendrick called her.Smathers stated Kendrick told her he had a call from theOlinCompany and they had asked him if RandallDodson had ever reported them to the Board. SmathersstatedKendrick told her he informed the person callingfrom Olin that Randall Dodson had reported Respondentto the Board. Smathers testified Kendrick stated to herthat he did not know if he should have told that to theOlinCompany. Smathers told Kendrick she did notknow if what he had done was the right thing either.Smathers testified that was the extent of the conversa-tionKendrick's demeanor impressed me that he was tellingthe truth in his trial testimony, notwithstanding the factthat in a pretrial affidavit he had made statements con-trary to what he was testifying to during the hearing.The majority of Kendrick's testimony was either cor-roborated by other witnesses or it was uncontradicted. Iam persuaded that Norris told Kendrick that the entireDodson family had caused trouble and they were goingto have to get rid of them. I credit Kendrick's testimonythat he told former employee Moseley that the Norriseswere going to kill any efforts by Randall Dodson toobtain employment at the Olin Company. Kendrick's tes-timony in this respect was essentially corroborated byformer employeeMoseley's testimony.Additionally,Kendrick was an admitted supervisor of Respondentwithin the meaning of Section 2(11) of the Act and, assuch, his statements, which he made while acting in thescope of his employment, constituted binding admissionsagainstRespondent. See Federal Rules of Evidence,Rule 801(d)(2)(D).6 I do not credit Secretary-TreasurerSmathers'versionof the conversation she admittedhavingwithKendrick about Randall Dodson's futureemployment; however, even if, arguendo, Kendnck wasnot telling the truth when he told Moseley about theNorrises' position with respect to the future employmentof Randall Dodson, such would not excuse Respondentfrom the comments of Kendrick even though they wereuntruthful.The Board has held it to be a violation ofSection 8(a)(1) of the Act for an employer to threaten togive, or to give, an employee an unfavorable job refer-ence in retaliation for filing charges with the Board.CompareGlover Bottled Gas Corp.,255 NLRB 137, 143(1981).As indicated elsewhere in this decision, and forthe reasons stated elsewhere, I make no findings with re-spect to any unfair labor practice regarding the above-stated events which I have found to have taken place.Alvin Dodson was employed as a truckdriver from1974 until December 19, 1980. In addition to his functionas a truckdriver, he also performed routine maintenanceon his assigned truck. Dodson testified he never receivedany complaints during his employment about the condi-6Richard JMoseley testified about a conversation on August 28,1980,with Kendrick in which the two of them discussed Randall Dod-son's efforts toward employment with the Olin Company Moseley statedKendrick told him that Respondent's president,Norris, had said that aslong as Norris had anything to do with it, Randall Dodson would not geta decent job6Rule 801(d)(2)(D) of the Fed R Evidstates in partA statement is not hearsay if[t]he statementisofferedagainsta party andisa statement by his agent or servant concerning amatter withinthe scope of his agencyor employment,made duringthe existenceof the relationship 296DECISIONSOF NATIONAL LABORRELATIONS BOARDtion of his truck. Dodson also answered the telephoneand cleaned up around the Pisgah Forest plant. Dodsonnever received any reprimands or criticism of his workbetween 1974 and 1980. Dodson testified the work fordrivers slowed up in the wintertime because of the coldand snowy weather conditions; however, the weather inDecember 1980 had been good up until December 19.Dodson stated that during the week he was laid off, heworked 49 or 50 hours. Dodson stated that in the pastemployees had been given temporary layoff slips due tobad weather but had never been given permanent layoffs.Dodson testified he was laid off on December 19,1980.He was informed of his layoff by Plant ManagerKendrick. Dodson testified he had delivered two loadsof concrete on that day and was prepared to deliver athird load when Kendrick told him that Norris hadcalled from the Waynesville location of Respondent andhad instructed Kendrick to lay Dodson off for a while.Dodson asked what reason was given, and Kendrick toldhim that Norris did not give him a reason. Kendrickstated to Dodson, "I don't know a thing about it . . . allI can do is tell you what Bill [Norris] said." Dodson tes-tifiedKendrick later on told him that Norris had said itwas because of a lack of work. Dodson asked KendrickifNorris could get by with this. According to Dodson,Kendrick replied, "Alvin, knowing Bill, he has probablyalready checked and he knows that he can get by with itbecause Randall learned him a lesson with the LaborBoard, and he knows he can get by with it until he hiressomebody else, but he'll have to call you back first."Dodson testified he thereafter visited Respondent's fa-cility in the first week of January 1981 and received payforNew Year's Day and a temporary layoff slip. AsDodson started to leave, Kendrick followed him to hiscar and told him there would not be anymore temporarylayoff slips.Dodson inquired why and Kendrick toldhim, "I still don't know why ... Ms. Smathers saidtherewouldn't be anymore." Dodson told Kendrick itsounded like a permanent layoff to him. Kendrick toldDodson that was what Norris had said it was. Dodsoncomplained to Kendrick that it was "a cheap way offiring sombody." Dodson thereafter contacted the Na-tional Labor Relations Board and subsequently on Febru-ary 26, 1981, filed the charge in Case 11-CA-9735 inwhich he alleged Respondent had laid him off on De-cember 19, 1980, because his son had given testimonyand filed unfair labor practice charges with the Board.Dodson testified about certain of his assigned deliv-eries and about the condition in which he kept his truck.Dodson testified that between 1974, and 1980, neitherNorris,Kendrick, or former Plant Manager Hightowerever spoke to him about adding water to concrete.Dodson stated there were two occasions during his em-ployment with Respondent when he had wet concrete.The first occasion, according to Dodson, occurred 3 or 4months before he was terminated when he made a deliv-ery to Baycon Construction. Baycon sent the load ofconcrete back to Respondent. Dodson stated he took itto the plant, it was dried out (by adding additional con-cretemix), and delivered to another customer. Thesecond occasion was when he delivered a load to theAllen Creek Dam Project in Waynesville, North Caroli-na.Dodson took the load back to the plant, it was driedout, and redelivered to the darn project where it was uti-lized.Dodson stated he did have some concrete set up in histruck during the summer of 1980. Dodson testified thathe, along with other drivers, took loads of concrete intoTennessee and by the time he arrived on one particulardelivery into Tennessee, the concrete had been in thetruck so long that it was getting hot. Dodson testified heused everymeanspossible to try and get the truck un-loaded, but he could not get all the concrete out of thetruck because it had already gotten hard. After he un-loaded what concrete he could get out of the truck, hetried to clean it for about an hour, but he did not haveany water on his truck. The water Dodson had had beenadded to the concrete to try to keep it from going hotand getting hard. Dodson testified that when he returnedtoWaynesville,North Carolina, and further on to hishome, he did not attempt to get the concrete out thatnight because it was already hard. When he returned towork the next day, he asked Plant Manager Kendrick ifthe concrete could be gotten out before the truck wasloaded.Kendrick informed him that he could not pullthe truck out of service at that time, that he would haveto continue to make deliveries. Dodson informed Ken-drick that each time they put more concrete in the truck,more of it would remain and stick to that that was al-ready hard in the truck.Dodson testified that about 4 days later at the BayconConstructionsite,he used a small air chisel for about 3or 4 hours and tried to chisel out the dried concrete, buthe had no success. Dodson testified Kendrick continuedto have him load the truck out for about a week before itwas actually taken out of service to get the concrete out.On the morning that the concrete was gotten out of thetruck, Kendrick informed Dodson that he was to operatea fellow employee's truck that day because Kendrick andtwo other employees were going to get the' concrete outof the truck. Dodson stated he never at any time refusedto participatein the cleaningof the concrete out of histruck.Dodson testified that his truck was kept"as clean asany truck" and the lights of his truck were never sur-rounded with concrete nor were they everset in con-crete.Dodson stated he never received any complaintsabout the condition he kept his truck in. Dodson testifiedthat President Norris never talked to him about the con-dition of his truck. Dodson never received a ticket whiledriving hisassignedtruck nor did he ever put a scratchon the truck.Dodson testified he delivered concrete to Duyck Con-struction Company in December 1980. Other drivers alsodelivered concrete to Duyck on the same occasion.Dodson testified he delivered the second load, and con-crete was delivered and poured after the delivery of hisparticular load. Dodson testified he was sure there was aload of concrete after the one he delivered to DuyckConstruction Company because he personally called into Respondent and told them to send the additional load.Dodson testified that when he took the load of concretetoDuyck Construction Company, he had no discussion NORRIS CONCRETE MATERIALS297with Dispatcher Teddy Norman about the load nor didhe say at any time that he was going to fix the concrete.Dodson testified that after his layoff, he was aware ofan accident involving one of Respondent's trucks. Theaccident took place in the summer of 1981 and Dodsonwas told about the accident by members of his family.Dodson testified he and Danny McPeters went to theplace where Respondent's truck had been wrecked. Atthe wreckscene,Dodson saw Plant Manager Kendrickand batcher WilburnBrittain.Dodson testified Kendrickwalked up to him, put his arm around his shoulder, andtold him:Alvin, I know how this case is coming out and youknow how it's coming out . . . . I talked to Ms.Smathers for 2 weeks until I turned blue in the faceto telling them that you didn't have anything to dowith Randall [Dodson] taking them to the LaborBoard . . . . I don't want me and you to have nohard feelings against each other whatsoeverKendrick then asked Dodson to come by his locationand go to dinner with him.Respondent's president, Norris, testified he laid AlvinDodson off in December 1980.Well, it was for a multitude of reasons. The weatherwas bad, business was getting slow, we didn't haveenough work to go around for everyone in theplant, and that's normal conditions for about thattime of year; we have to lay off some drivers.Norris testified he also had an opportunity to personallyobserve Dodson's work a day or two before he was laidoff in that Dodson had delivered a load of concrete to acustomer and had made a mess out of it by adding waterto it, thus damaging the product.7 Norris stated he re-ceived a call from Ronnie Duyck of Duyck ConstructionCompany, who informed him that the concrete was wet,that he had gone ahead and used it, but he did not like it,and he did not want anymore concrete like that.8 Norristestified,"In reviewing everything in my mind, Mr.Dodson was the most likely candidate to be laid off."Norris stated the fact that Dodson delivered wet con-crete to Duyck Construction had a great deal of bearingon his decision to lay Dodson off. Norris stated the de-livery to Duyck Construction Company was "just all Icould stand." Norris testified the reason he did not fireDodson was that he did not wish to deprive him of hisright to collect unemployment. Norris acknowledgedthat his pretrial affidavit stated he did not know whyDodson was laid off instead of fired. Respondent's presi-dent, Norris, stated he was angry when he hung up thetelephone after speaking with Duyck on December 19,1980, and that he called Plant Manager Kendrick thenext day and told him he was going to have to lay some-7Norris testified that by adding water to concrete, it can destroy up to50 percent of the strength of the concrete Norris stated it was easier todrive a truck with wet concrete8Norris had indicated in his pretrial affidavit that three other drivershad delivered concrete to Duyck Construction on the date in question inDecember 1980, and he stated in his affidavit that those deliveries were"beautiful,"but the one Dodson delivered was "horrible "one off and that it would be Alvin Dodson. Norrisstated, "I laid him [Dodson] off because of the deliveryhe had made to Duyck Construction Company. It wasjust all I could stand; that was it."9Norris testified that when he laid Dodson off in De-cember 1980, the fact that his son, Randall Dodson, hadfiled charges with the Board played no part in his con-siderationof selecting Alvin Dodson for layoff.Norris testified he had a problem with Alvin Dodsondeliveringwet concrete for approximately 3 years, andthe adding of water to concrete had been anongoingproblem with Dodson for several years. Norris testifiedhe received calls from hisplant managerat the PisgahForest plant that Alvin Dodson was deteriorating as anemployee.Norris statedDodson had the newest butdirtiest truck at the Pisgah Forest plantNorris alsostatedDodson had permitted, on occasions, concrete tosetup in his truck and that other employees had to jack-hammer the concrete out.RonnieDuyck of Duyck Construction Company,Asheville,North Carolina, testified he was the generalcontractor for a building being constructed at the Hay-wood Technical College of Haywood County, NorthCarolina, in December 1980. Duyck testified he contact-ed Respondent for concrete for the building. Duyck tes-tified that on the day in question, he received two orthree loads of concrete from Respondent, one of whichwas wet. Duyck testified the concrete that was deliveredhad a very high slump and he considered it to be abnor-mally wet. Duyck stated they were able to use the con-crete because it was acceptable for the work they weredoing that day, and they did not have to make any spe-cialeffort to put the concrete any place other thanwhere it had been ordered for. Duyck testified he men-tioned the wet load to Norris, but he was not sure when.Duyck testified, "I didn't [notify Norris] that day, but atsome subsequent date when I was talking to him aboutmaybe ordering more concrete,and Idon't recall why,but I did mention to him that we got a load of concretethatwas pretty wet." Duyck could not remember whothe driver was on the wet load Duyck testified a highslump was normally caused by too much water beingadded to the concrete. Duyck testified that the load ofconcrete that was wet was the last load delivered on theday in question.10AssistantPlantManagerTeddyNorman of theWaynesville plant testified she saw Alvin Dodson on De-cember 118, 1980, at the Waynesvilleplant.Norman testi-fiedDodson took the order for concrete from RonnieDuyck of Duyck Construction Company. Norman in-structed Dodson to deliver the concrete to the HaywoodTechnical School Project for Duyck Construction Com-pany, however, Norman stated Dodson wanted to return8Norris testified that when he laid Dodson off on December 19, 1980,he also had in mind the fact that Dodson had allowed concrete to set upin his truck when had hauled a load of concrete to the Waterville DamProjectisDuyck testified that it could have been several days later when hespoke with Norris about the concrete,that he thought perhaps it wasDuyck testified he did not make a special call to Norris to complainabout the wet load Duyck did not give the number of the truck toNorris when he spoke with him 298DECISIONSOF NATIONAL LABORRELATIONS BOARDto his home in Brevard, North Carolina, instead. Normanasked Dodson to take the load of concrete and then gohome when he fmished delivering the concrete. NormanstatedDodson did not want to take the concrete andmade the statement he would fix the concrete. Normanreceived a call the next day from Duyck who said heneeded to talk to Norris about the concrete he had re-ceived the day before. Norman testified Duyck saidnothing in his call except to complain about the wet con-crete and to say that his men had worked all night be-cause of the wet concrete. Norman testified Dodson didnot return to Waynesville on the evening in question, butrather,when he had unloaded his truck, gave the ticketto the driver'behind him, and then proceeded to Bre-vard, North Carolina.PlantManager Kendrick testified Dodson had workedfor him for 2 years and his overall evaluation of Dodsonwas that he was a better-than-average employee. Ken-drick stated Dodson helped him more than any otherdriver when he was first assigned to the Pisgah Forestplant because Dodson knew the 'location of customersand where to dispatch various trucks.Kendrick testified that in December 1980 the work-loadwas a little better than average. Kendrick laidDodson off on orders from Respondent's president,Norris.Kendrick asked Norris what had happened.Norris told him that Dodson "took one of our good cus-tomers a wet load of concrete." Norris then told Ken-drick to just lay Dodson off. Kendrick asked Norriswhether the layoff should be temporary or permanent,and Norris told him to make it permanent. Kendrick ad-visedNorris that Kendrick was getting ready to go onvacation and they might need Dodson and asked if hecould just lay him off temporarily. Norris told him hecould, but the day he got back from vacation he wantedhim permanently laid off. I'Kendrick testified that during the time he was plantmanager at the Pisgah Forest facility, Dodson had nomore loads of wet concrete than any other driver. Ken-drick testified, "[E]verybody takes a load that some cus-tomers would think was wet, and some customers wouldthink that it was, you know, just right." Kendrick testi-fied his only instruction to the drivers was simply to tellthem "to watch it and that that contractor likes it dry,then take it to him dry." Kendrick testified loads werealways brought back to the plant that were too wet andthey were "dried up" and sent to another customer. Ken-drick stated there never-was an occasion where a load ofconcrete had to be scrapped because it was too wet.Kendrick testified that after Dodson was laid off, itmade him one employee short, and he had to call theWaynesville plant for a driver. Kendrick testified hehired James Burgess and Junior Collins as truckdrivers.Burgess did some general maintenance work but about90 percent of his time was spent driving a truck.Kendrick testified that at the time Dodson was laid offthere was no system of classification of truckdrivers atRespondent's Pisgah Forest plant. Kendrick stated therewas no system of discipline or reprimand, however, helearned somewhere between March 5 and 10, 1982, of anew system being instituted.Kendrick testified he was present at the scene wherean accident involving one of Respondent's trucks hadtaken place on November 16, 1981, on Old, Road 64 inBrevard,North Carolina.Kendrick testified he sawAlvin Dodson, Dodson's son-in-law, and a friend at theaccident.Kendrick stated he asked Dodson if he wasmad at him. Kendrick testified he told Dodson:I said that I had tried to convince them that hehadn't had any activities whatsoever in Randle's[RandallDodson] Labor Board suit, and that hewas trying to stay completely neutral, and I askedhim if he felt like it, one evening, to come downand sit around and talk a little bit, that we would goout and eat. He said he would.12Kendrick testified some concrete had set up in Dod-son's truck on an occasion when he made a deliveryfrom the Waynesville facility of Respondent. Kendricksent Dodson to Baycon Construction Company the nextday to use its chipping hammer to get the concrete outof his truck; however, Dodson was unable to get it outwith the particular equipment Baycon had. Kendrick tes-tified he then borrowed a 150-pound jackhammer fromBaycon, and he, along with three other employees, jack-hammered the concrete out of Dodson's truck whileDodson took care of the office. Kendrick testified he in-structedDodson to stay in the office because Dodsonhad been in the truck all day and he did not figure thatDodson could handle the big jackhammer. Kendrick tes-tifiedDodson maintained his truck a little better than theother drivers.Kendrick acknowledged on cross-examination that hehad given a pretrial affidavit to the Board in which hehad -made various statements with respect to, Dodson'slayoff, but that the statements in his affidavit were false.Kendrick explained that he made the statements in his af-fidavit because if he had not, he would have been dis-charged by Respondent.Wilburn Brittain testified that he had been employedby Respondent for 12 years. He had driven for 4 yearsand had been the batch person for the remaining 8 years.He testified that since April 15, 1982, he has been the as-sistantmanager of the Pisgah Forest facility. 'Brittain wasone of those that helped jackhammer concrete out ofDodson's truck' in October or November 1980. Brittainstated Dodson did not keep his truck as clean as some' ofthe other drivers did.13" Kendrick acknowledged Dodson had asked him if he thoughtNorris could get away with laying him off and he told Dodson, "[T]hatBill had probably already checked and found out that he could get bywith laying him off and not taking him to the Labor Board " Kendricktestified, a couple of weeks later he informed Dodson that his layoff waspermanent and Dodson told him "[I]t was a cheap way; was it a layoff ora cheap way to get rid of him."12Vincent Stone Jr and Danny Ray McPeters corroborated the testi-mony of Dodson and Kendrick with respect to the conversation at thewreck site in the fall of 198113 James E Burgess testified that he had been employed by Respond-ent off and on for approximately a year, and that Dodson got along wellwith his fellow employees, but kept his vehicle "poorly." NORRIS CONCRETE MATERIALSLarry Hightower testified he worked for Respondentfrom January 1975 until April 1979. Hightower startedout as a truckdriver, and at the time he quit for a betterpaying job in April 1979, he was the plant manager ofthe Pisgah Forest plant. Hightower supervised AlvinDodson the entire time that Hightower worked for Re-spondent. Hightower testified that when he quit as plantmanager,he recommended that Alvin Dodson be madethe manager because he was the best and most dependa-ble employee Respondent had. Hightower testified hehad received complaints from customers about wet con-crete and very possibly Dodson was one of those com-plained about, but there were no more complaints aboutDodson than any other employee. Hightower testifiedthat a wet load of concrete could come about for severalreasons: First, the batch person could place too muchwater in the load; second, the driver could place toomuch water in the load; third, the truck could have beenwashed leaving too much moisture in the truck; andfourth,when the weather was rainy the sand or gravelcontained too much moisture, thus creating wet con-crete.Hightower testified that during the time he hadbeen a driver for Respondent, he had delivered wet con-crete and had the customer reject it, but he had neverbeen disciplined for it. Hightower testified Norris nevercomplained to him that Dodson was delivering wet con-crete.Various contractors (Marion Owen, Mitchell Andres,Terry J. Conner, and Ben Fisher) testified about havingconcrete delivered to them by Dodson, and that he didthe job as they wished him to in delivering the concrete.For example, Fisher testified he specifically asked forDodson by name to deliver the concrete to him becauseDodson would do so exactly where it was needed andexactly where they wanted it to be delivered.It isundisputed that Alvin Dodson was laid off on De-cember 19, 1980. There are a number of factors presentin the instant case that, in my opinion, establishes themotivation for Dodson's discharge. The facts as shall bediscussed infra, demonstrate that the General Counsel es-tablished a factual foundation supporting an inferencethat protected conduct was a motivating factor in theDecember 19, 1980 layoff of Alvin Dodson.That Respondent took the action it did against AlvinDodson because his son, Randall Dodson, filed chargeswith the Board is clear from the uncontradicted testimo-ny of Randall Dodson that Respondent's president,Norris, told him during the settlement of Randall Dod-son's second charge with the Board that he would makesure that Randall Dodson never had a decent job inTransylvania County, North Carolina, where Respond-ent had its operation. This undenied statement of unlaw-fulmotivation was then transferred by Norris from Ran-dallDodson to all members of the Dodson family. Icredit Plant Manager Kendrick's undenied statement thatNorris told him that Randall Dodson had caused Re-spondent a lot of trouble as well as the whole Dodsonfamily, and that they were going to have to get rid ofthem.Norris acknowledged that the charges filed byRandall Dodson had caused Respondent consternation,worry, inconvenience, and expense. Not only did Re-spondent transfer its unlawful motivation from Randall299Dodson to other members of the Dodson family,italsocarried out its threat that it would see to it that RandallDodson did not obtain a decent job in TransylvaniaCounty inasmuch as Respondent's secretary-treasurer,Smathers, indicated to Plant Manager Kendrick, whosetestimony I credit, that she would take care of RandallDodson's application at a local factory (the Olin Compa-ny).Itwould appear that approximately 6 months afterRandallDodson had caused his trouble at RespondentthatRespondent carried through with its threat to getridof the entire Dodson family by laying off AlvinDodson. i 9°The reasons given by President Norris for the lay offof Dodson in December 1980 were numerous. Norrisstated the weather was bad, business was slow, and therewas not enough work to go around. Norris stated Re-spondent had received a complaint from one of its cus-tomers that Dodson had made a bad delivery of con-crete, and that he also considered Dodson's poor workperformance over an extended period of time. Norrisalso considered the fact that Dodson continually addedwater to his loads of concrete in deciding to lay Dodsonoff.All these reasons were advanced by Norris at thetrial,however, in a letter of position by Respondent'scounsel datedMarch 20, 1981, the stated reasons forDodson's layoff were as follows:When concretesalesand delivery fall off in thewinter months, there is usually left available workdealing in the mechanical and carpentry aspects ofthe business. It was determinedinmanagement'sopinion that Mr. Dodson did not have the necessarymechanical or carpentry experience to perform thetype of work which was being done during the offseason. [G.C. Exh. 12.]In his testimony at trial, Norris made no mention ofDodson's lack of mechanical or carpentry experience. Inthe letter of position referred to above, no mention wasmade of Dodson's alleged poor work performance or of"the straw that broke the camel's back" as testified to byNorris,which was the delivery of the load of wet con-crete to Duyck Construction Company in December1980. Respondentin itsletter of position acknowledged,as the record evidence establishes, that an employee washired after Dodson was laid off. The position paper con-tends he was hired as a mechanic. The credited testimo-ny indicates otherwise in that PlantManagerKendricktestified the individual that was hired was a mechanic,and spent 90 percent of his time driving a truck deliver-ing concrete. i 5 I am therefore persuaded that the shift-" The charge of Randall Dodson in Case I1-CA-8939 was settled inApril by an informal settlement agreement,which required a 60-daynotice postingTherefore, the earliest that the case could have beenclosed would have been late June 198015Burgess,the individual hired after Dodson was laid off,acknowl-edged that he performed only minor maintenance and that heavy repairwas still subcontracted out even after he began employment and per-formed some maintenance work 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDing defensesadvanced by Respondent made its claim ofnondiscrimination less than convincing. See, for example,Sentry Food Store,198 NLRB 879 (1972).Not only does it appear thatRespondent shifted its de-fense with respect to Dodson's layoff in December 1980,but the reasons advanced by it at the trial do not with-stand close scrutiny.Respondent's contention that the weather was bad andbusinesswas slow in December is not borne out by therecord evidence. Alvin Dodson testified, and I credit histestimony, that the weather in December was good upuntilDecember 19, which was the time of his layoff.Dodson's testimony is supported by the fact that duringthe week that Dodson was laid off he worked 49 or 50hours. Dodson's testimonywas alsosupported by that ofthen PlantManager Kendrick who testified that theworkload at Respondent in December 1980 had been alittle better than average. The fact that business was notthat slow is further borne out by Kendrick's credited tes-timony that after Dodson was laid off, it made him oneemployee short and he had to borrow an employee fromtheWaynesville faciity until he could hire JamesBurgessand Junior Collins. Kendrick testified both were hired astruckdrivers although Burgess did devote about 10 per-cent of his time to generalmaintenancework. The factssimply do not support Respondent's contention that badweather and a lack of business brought about the layoffof Dodson.With respect to the delivery of wet concrete to DuyckConstruction Company, there are several factors whichtend to indicate that Respondent's reliancethereon as theprecipitating reason for Dodson's layoff is likewise notborne out by the facts. I do not credit Norris' testimonythat Dodson madea messof a load of concrete after hehad batched it for a very good customer of Respondent.I likewise do not credit Norris' testimony that when heasked Dodson to deliver the load of concrete to DuyckConstruction Company that he gave him a look that indi-cated to him that he did not want to deliver the load.Norris statedin hispretrial affidavit and reaffirmed atthe trial in part as follows:Three other Norris drivers had delivered concreteto Duyck at the same time, and they told me thosedeliverieswere beautiful but that the one AlDodson delivered was horrible.Ifind that the evidence quite clearly indicates thatRonnie Duyck of Duyck Construction Company consid-ered one of the loads of concrete he received to bewetter than he liked; however, Duyck stated he was ableto use the concrete. I do not consider the situation tohave been of the magnitude that Norris attempted toportray it simply because Duyck himself stated he didnot mention the matter to Norris on the date in question,but did so at some subsequent date when he was talkingto Norris about ordering other concrete. Duyck testifiedhe did not recall who the driver was, nor did he providethe number of the truck to Norris. With respect to whenhe contacted Norris,, Duyck testified he thought perhapsitwas several days before he,talked to Norris about theconcrete, although it could have been the next day.Duyck also stated that he did not make a special call toNorris to complain about the particular load of concretehe considered to be too wet. Duyck testified it was thelast load of concrete he received on that day. Dodsontestified,and Icredit his testimony, that he did not deliv-er the last load of concrete on the date in question. Dod-son's testimony would seem to be supported by that ofWaynesville'sassistantplantmanager,Norman, whenNorman testified that Dodson did not return to theWaynesville plant on the day in question, but gave thesigned copy of his invoice to the next driver and re-turned to Brevard, North Carolina. Norris' testimonythat he sent Dodson with the load to Duyck Construc-tion at the time Dodson gave him a look indicating hedid not wish to make the delivery is contradicted by thetestimony of Assistant PlantManager Norman whostated she 'instructed Dodson to take the load of con-crete, and that he indicated he wanted to go home toBrevard, North Carolina, instead, and stated, to her thathe would "fix the concrete." Norman likewise testifiedthat Norris was no where around when Dodson was senttoDuyck Construction Company. I find unbelievableNorman's testimony that Dodson told her he would fixthe concrete to be delivered to Duyck. It simply defieslogic to believe that Dodson would do something thatcould result in his termination and inform management inadvance that he intended to do it. I find there are toomany inconsistencies between Norris and Norman's testi-mony with respect to the delivery of concrete to theDuyck Construction Company in December to crediteither's version of the events. I am therefore persuaded,based on the fact that the concrete was used and thatDuyck did not make a special effort to call about theconcrete, that it was probably days thereafter before hespoke with Norris about the wet load. It appears no realinvestigation was made by Respondent to determine if infactDodson was the one who delivered the load, butrather Respondent, after the fact, seized on the load ofwet concrete and attributed it to Dodson as a pretext tocover its reason for laying Dodson off.Norris' contention that Dodson's work performancewas poor and had been deteriorating is again not borneout by the facts. Former Plant Manager Hightower testi-fied that Dodson was the best and most dependable em-ployee he had working for him, and that when High-tower left Respondent's employment, he recommendedDodson be given the job of plantmanager.Plant Manag-er Kendrick, who was the manager at the time of Dod-son's layoff, testified he considered Dodson to be overalla better-than-average employee. I credit Hightower andKendrick's testimony, and fmd it refutes and makes unbe-lievableNorris' testimony that Dodson had a poor workperformance record at Respondent. Norris contended, aspart of, Dodson's poor work performance, he had, for anumber of years, added water to the loads of concrete hedelivered, thus damaging the product of Respondent.However, Norris could produce no evidence to indicatethat the matter had ever been raised with Dodson evenassumingthat it had been a problem. Former Plant Man-ager Hightower testified that Norris never' complained tohim that Dodson was delivering wet concrete, nor had NORRIS CONCRETE MATERIALS301he ever complained or talked to the employees in agroup about wet concrete. Hightower acknowledged hehad received complaints from customers that their con-crete was wet, and that even possibly one of those driv-ers complained about may have been Dodson, but hestated there were no more complaints about Dodsonthan any other employee.16 Dodson's testimony that hehad never received any warnings with respect to deliver-ing wet concrete from either Plant Manager Kendrick orPlantManager Hightower was corroborated by them.Kendrick testified, and I credit his testimony, that everydriver who took a load would find that some customersmight think a load to be too wet while others wouldthink it to be dust right. Kendrick testified he had neverdisciplined any driver with respect to wet concrete otherthan to inform them that certain contractors liked theirconcrete drier than others. Kendrick testified there hadnever been a load of concrete scrapped at Respondentbecause it was too wet, that it was always brought backto the plant, dried out, and then sent to another custom-er.The vast majority of the testimony in this case indi-cates that rather than having a poor work performancerecord,Dodson in fact had a fine work record in thatvarious contractors testified that Dodson did an accepta-ble job delivering concrete to them, and a number ofthem testified they specifically asked that Dodson be theone to deliver concrete for them because of his coopera-tionwith the customer. I am persuaded that the recordestablishesDodson did not have a poor work perform-ance record with Respondent.Finally, Respondent indicated it relied on the fact thatDodson allowed concrete, on one occasion, to set up inhis truck as a basis for laying him off in December 1980.Ifind very logical and believable the reasons given byDodson for the concrete setting up in his truck, and Ifind believable the reasons given by Dodson and Ken-drick with respect to how the set up concrete was re-moved. It appears it was set up in the truck because thedelivery was at too great a distance from Respondent'sfacility, thus causing the load to become hot and harden.On the day the hardened concrete was removed fromDodson's truck, he performed a day's work and PlantManager Kendnck made a determination that he andothers should remove the hardened concrete from thetruck while Dodson performed other tasks for Kendrick.I am persuaded that the reasons advanced by Respond-ent for the layoff of Dodson in December 1980 had nobasis in fact and were merely spurious reasons advancedas a pretext to disguise the real reason for the layoff ofDodson. In summary, I conclude that the totally invalidreasonsand the shifting basis' proffered to justify Re-spondent's actions fortify the conclusion that I drawfrom the other evidence of record that Respondent's realmotivation for the permanent layoff of Dodson in De-cember 1980 was to punish him because his son had filedcharges with the Board. I am persuaded there was only16Hightower likewise indicated as set forth elsewhere in this decisionthat there were numerous reasons why a load of concrete on any givenday might be too wet without the driver being at fault Hightower ac-knowledged that when he had been a driver for Respondent,he had de-livered concrete that the customer had rejected as being too wet, but liehad never been disciplinedone genuine reason for the action Respondent tookagainstDodson in December 1980 and that was the factthat his son had filed charges with the Board. The Boardadopted the administrative law judge's decision inHous-ton Coca Cola Bottling Co.,256 NLRB 520, 533 (1981), inwhich he found a violation of Section 8(a)(4) of the Actwhen the respondent therein discharged the mother of anemployee it had fired because the daughter filed chargeswith the Board. Ordinarily, I would find such conduct toconstitute a violation of Section 8(a)(4) of the Act. How-ever, for the reasons set forth elsewhere in this decision,Ido not make such a finding with respect to Dodson'sDecember 1980 layoff.Prior to the withdrawal of the charge in Case 11-CA-9735, and at a time when the trial of that particular casewas set for March 11, 1982 (G.C. Exh. 1(j)), Respondentcommenced to prepare its defense for the case. PlantManager Kendrick testified that one morning, sometimebetween March 5 and 10, 1982, Respondent's president,Norris, came to the Pisgah Forest plant at approximately7 a.m. Kendrick testified all the employees were standingaround ready to get their trucks loaded when an employ-ee asked President Norris how Alvin Dodson wascoming along. Kendrick testified Norris became angry atthe question and stated, "Anybody on his employmentwho would help Alvin [Dodson], that he would findhimself looking for another job." Plant Manager Ken-drick testified that about this time Respondent's attorney,McLean, came in and McLean, Norris, and he startedtoward the back office. One of the employees spoke upand stated that Norris could not fire anyone for helpingDodson. Kendrick testified Norris said "he could findreason to fire anybody at anytime." I credit Kendrick'suncontradicted testimony regarding the above commentattributed to Norris. I note also that Kendrick's state-ments were made while he was acting in the scope of hisemployment as a Section 2(11) supervisor, and as such,his admissions are binding on Respondent. See FederalRules of Evidence Rule 801(d)(2)(D). I therefore con-clude and find that Respondent acting through PresidentNorris violated Section 8(a)(1) of the Act when aboutMarch 8, 1982, he threatened Respondent's employeeswith discharge if the employees testified at an unfairlabor practice hearing before the Board. SeeSeligman &Associates,240 NLRB 110, 117 (1979).Following the conversation just referred to above,Kendrick testified thatAttorneyMcLean, PresidentNorris, and he proceeded to the back office where theydiscussed the then upcoming March 1982 hearing involv-ing Case 11-CA-9735. Kendrick testified after they fin-ished their discussion with respect to preparation for theBoard hearing, the three of them commenced talkingabout job classification sheets that he was to fill out onemployees as well as reprimand sheets. Kendrick testifiedNorris said they were going to have to start classifyingtheir jobs. Kendrick asked Norris what he meant. Norrisresponded they were going to classify the jobs as truck-drivers, office help, truckdrivers and office help, truck-driversand general maintenance,truckdrivers and truckmaintenance, and batchmen. Kendnck inquired why theywere going to start doing this, and complained that it 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould put more work on him. Kendrick testified Norrisresponded, "That he had to do this so that if we had totake Alvin [Dodson] back that we could find a reason tostarve him out." Kendrick stated it was made clear tohim by Norris that Dodson was to be classified as atruckdriver only. Kendrick stated this was the first timehe had ever heard of such a system of employee classifi-cation.'7Kendrick asked Norris what Dodson would bedoing when he was not driving because he was going tobe assigned just as a driver. Norris told Kendrick thatDodson would be off the clock and would remain off theclock until another load was ready to take out. Kendricktold Norris that Dodson probably would not get 25 to 30hours a week that way. Norris responded, "If I could,that I should cut it down to 12 to 15 [hours], as low as Icould." Kendrick testified Attorney McLean spoke up atthat point and said, "No, if we did that, then he wouldbe able to draw temporary unemployment."Kendrick testified he learned from Norris about aweek later that Dodson would be returning to work.Norris told Kendrick, "Well, it looks like we are goingto have to take this sorry SOB back." Kendrick askedNorris if Dodson would be reinstated to his normal jobas a driver; Norris informed him he would. KendrickaskedNorris if Dodson would be assigned truck 36again.Norris said no. Kendrick asked what truck toassign Dodson. Norris asked, "What is the sorriest truckthat you have got over here?" Kendrick told Norris thattruck 29 was the worst. Norris told him that Dodsonwould get that one. Kendrick informed Norris that itwas not operational at that time it had been turned over.Norris asked when he expected to have it back in oper-ation and Kendrick told him it should be within 1 or 2days. Norris again told him to give that truck to Dodson.Kendrick informed Norris, "That the steering was a littlebit bad and the brakes were bad." Norris told Kendrick,"that sounds even better." Kendrick asked Norris if hewas "trying to kill him, or just get rid of him." Norrisresponded, "Either one will do." Kendrick testifiedNorris also wanted Dodson to clock in precisely on time,clock out precisely on time for lunch, and return precise-ly on time, and if he wasa minute late, to write him up.Kendrick testified Dodson returned to work on March15, 1982,as a resultof the non-Board settlement of Case11-CA-9735. ,PresidentNorris testified he and Attorney McLeanhad a meeting prior to March 15, 1982, with Plant Man-ager Kendrick at which job classification and writtenreprimand,policies were discussed. Norris testified in partas follows:I told him [Kendrick] that I was sorry that we hadto coinplicatebusinesslike that, but it just seemedtome a "sign of thetimes" and that,as near as Icould understand, the NLRB wanted us to conductour business that way, that everytime I talked withthem, they, always asked me about things like that,and so I said, "I assume that we are going to haveto have it" and I said, "here they are, and we havegot to handle everything on a very business-likenature from here on out even though it causes a lotmore work on our part" and I said, "they will beadministered fairly" and I said, "that is all there isto it,we will just have to do it just like anythingelse that we do around the plant."Norris statedMcLean essentially said the same thing.Norris testified that he did not recall 'any conversationbetween Kendrick, McLean, and himself concerning theamount of time that Dodson was to receive while work-ing for Respondent.Secretary-Treasurer Smathers testified Respondent es-tablished written classifications for the various employeesit employed after the matter of Randall Dodson had beenhandled by the Board.IcreditPlantManager Kendrick's version of theeventswith respect to his meeting with Norris andMcLean wherein the system of employee classificationsand disciplinewas discussed. The critical portions ofKendrick's testimony were undenied. Kendrick's testimo-ny was corroborated by Lail with respect to the fact thatclassifications for employees at Respondent was a newthing.Under the new classification system, Dodson wasto be classified as a truckdriver only. I find the evidenceoverwhelmingly indicates that prior to his return towork, Dodson had performed various other tasks for Re-spondent other than simply driving a truck. For example,he had performed normal care and maintenance of histruck, he had been involved in general clean up aroundRespondent's facility, and had served as an office em-ployee. I credit Kendrick's testimony that Norris indicat-ed the reason for the new classification for Dodson wasso that Respondent could "starve" him out if .it wasforced to return Dodson to its employment. I discreditany testimony to the contrary. I likewise credit Ken-drick's testimony that Norris wanted Dodson to have asfew hours as possible and to be assigned the "sorriest"truck Respondent had to offer, and that Norris wantedDodson reprimanded for the slightest infraction of any ofthe newly established disciplinary guidelines. The over-whelming weight of the credible evidence in this case in-dicates beyond any doubt that Norris became extremelydispleased with the Dodson family after Randall Dodsonfiledchargeswith the Board, and the overwhelmingweight of the evidence also indicates that Norris em-barked on a pattern of conduct designed to forceDodson into quitting his employment with Respondent.Dodson testified he returned to work pursuant to anon-Board settlement on March 15, 1982. The terms ofthe settlement, according to Dodson, were that he wasto be paid $15,000 in cash, and was to be permitted toreturn to work at top seniority, and he was to be the lastindividual sent home if work became slack.' 817PhillipLail testified he had been employed by Respondent from1979 until 1982. Lail testified that about a month or so before he left Re-spondent's employment in 1982, Respondent started classifying drivers.According to Lail, prior to that time,there had been no such classifica.tions.is The notarized agreement executed between Dodson and Norris onMarch 15, 1982,contained in part the following provisions: (1) thatDodson be paid$15,000 on the execution of the agreement;(2) thatDodson withdraw his charge filed with the National Labor RelationsContinued NORRIS CONCRETE MATERIALS303Dodson testifiedwhen he returned to work, PlantManagerKendrick told him to check out truck 29 andget ready to load concrete. Dodson testified that in thepast he had been allowed to have coffee but was deniedthat privilege on the first day of his return to work.Dodson testified after he got truck 29 ready, Kendricktold him Norris and Smathers were in the office andwanted to see him. Dodson went to the office whereNorris had some papers he wanted him to look at andsign.Dodson signed the papers and told Norris, "Bill,that's rules . . . you never knowed me to break one ofthem." Dodson testified Norris had not spoken up to thatpoint, but then told him to pick up his check Dodsoncomplied. Norris then told Dodson, "Now hit clock andgo home. There ain't no concrete to haul today."Dodson went home and returned the following day,March 16. Dodson testified other drivers were permittedto remain on March 15, when he was sent home. Dodsontestified that when he returned on March 16, he did so atapproximately 6:30 a.m., and went around back to wherePlantManager Kendrick stayed in a little camper. Ken-drick stuck his head out the door of his camper and toldDodson that Norris had called him and told him to sendDodson home, but to let the rest of the drivers stay.Dodson testified he reported for work on Wednesdayand worked until Friday of the next week. Dodson testi-fied that on Thursday evening, about 4:30 p.m., Kendrickhad three loads of concrete that he needed delivered toBassConstruction Company where Haywood Johnsonwas the supervisor. Dodson testified they delivered theconcrete.19When Dodson reported to work on Fridaymorning, Kendrick wanted to know "what in the hell"had happened at Bass Construction the night before.20Dodson told Kendrick nothing had happened that heknew of, that he had unloaded his concrete as did theother two trucks. Kendrick told Dodson, "I got a callhere from Norris' attorney in Waynesville that you hadharassedHaywood Johnson." Dodson stated Kendrickwanted him to sign a paper that he had harassed John-Board in Case11-CA-9735, (3) that Dodson would return to work onMarch 15, 1982,with the following conditions attached.(a)Dodsonwould abide by all the rules and regulations of Respondent,(b) Dodsonwould be employed in the position of truckdriver only, and(c)Dodsonwould be the last driver in his classification laid off on either a temporaryor permanent basis, for a period of 1 year,from the execution of theagreement,(4)after1year,Dodsonwould have a merit onlyemployer/employee relationship with Respondent,and (5) all other pro-visions of employee policies such as vacations and holidays would be thesame for Dodson as all other employees of Respondent(R Exh 4)19 Plant Manager Kendrick testified he received a call from HaywoodJohnson of Bass Construction Company stating he needed three loads ofconcrete delivered late and wanted to know if Kendrick could help himoutKendrick informed Johnson he could The three loads were deliv-ered by drivers Dodson, Morgan, and Smith20Kendrick testified he received a call from Norris in which Norrisinformed him that he heard Dodson had harassed Haywood Johnson andfor Kendrick to find out what was going on Kendrick testified he calledvia a truck radio and instructed driver Smith to inform Johnson that hewanted him to call on the telephone Johnson called Kendrick thatevening, and Kendrick asked him what was going on Johnson said noth-ing was going on The only comment Johnson made, according to Ken-drick,was that he was glad to see they had Dodson back as a driverKendrick asked Johnson if any employee of Respondent had harassedhim, and Johnson told them they had not Kendrick told Johnson he hadreceived a call from Waynesville,North Carolina,that he had some trou-ble and harassment Johnson told Kendrick nothing had happenedson. 21Dodson told him he would not sign it and askedKendrick to get in his truck and go with him to findHaywood Johnson, and if Johnson told Kendrick thatDodson had harassed Johnson, then he would sign it.Dodson asked Kendrick if Kendrick would sign it. Ken-drick told him he would not. Dodson testified Kendrickdid not want to go with him to see Johnson, so he toldKendrick that either he could go with him or he wouldgo alone. Kendrick then agreed to go with him to speakto Johnson.22Dodson testified that on the way to the jobsite, theymet Johnson in downtown Brevard, North Carolina, andfollowed him to his home. Dodson asked Johnson if hehad harassed him in any way, and Johnson told him"nonewhatsoever" and wanted to know what waswrong. Dodson told Johnson to ask Kendrick, that "theycalled here from Waynesville that I had harassed youlast night." Dodson testified Johnson said that he had notcalled anyone. Dodson told Kendrick on his way back tothe plant that he just as well go to the plant, punch out,and go home because he just could not take it anymore. 2 3Kendrick asked Dodson not to quit, to give him a dayor two to see if he could work the thing out. Kendrickasked Dodson to make a delivery in George Smith's as-signed truck and to take the delivery to the Hemphills.24Dodson testified Kendrick told him the truck had al-ready been checked out, and they were in a hurry forhim to go ahead and take the load. Dodson took theSmith load and abouta mileand a half down the road,he discovered that the air pressure would not build upon the truck. Dodson stopped to check thereason anddiscovered that the nozzle on the back of the truck hadbeen left open letting water run into the back of the tankwhere the concrete was. Dodson testified he did notcheck the water valve when he left for theHemphill'slocation because he had been told the truck had alreadybeen checked out, and that the delivery was needed in ahurry.Dodson testified that after that incident, he didnot return to work because "I just couldn't take it anymore. They were going to get rid of me one way or theother."Dodson testified he believed the truck wasrigged against him so as to make the load of concretewet at the time he would have delivered it. Dodsoncalled Kendrick on March 29, 1982, and told him that he21Kendrick stated he received a call from Respondent'spresident,Norris,the following morning inwhichNorris told him that he wantedhim to drawup a paper on Dodson Kendrick testified he prepared a rep-rimand for Dodson and called him into the office and showed it to himHe testified Dodson declined to sign it(G.C Exh 11)22Kendrick corroborated Dodson's testimony that they left Respond-ent's facility and talked to Johnson about whether he had been harassedand Johnson stated, "No,that all three of the drivers were helpful andnobody hadharassed him whatsoever "22 KendrickcorroboratedDodson's testimony that he had indicated heprobably wouldquit and go back to the Board,that hecouldnot take theharassment any longer Kendrick also acknowledged he told Dodson hewas getting the same treatmentby tryingto stay between Dodson andNorris, and he would probably quit also24Kendrickconfirmedthat after he and Dodson returned to the plantfrom visiting with Johnson,he instructed Dodson to takea delivery ofconcrete in driverGeorgeSmith's truck to a location where Ed and WillHemphill needed concrete Kendrick testified Dodson radioed back andsaid that someone had turned the water valve on the truck 304DECISIONSOF NATIONALLABOR RELATIONS BOARDwould not be coming back to work until things werestraightenedout because he could not take it anymore.25'PlantManager Kendrick corroborated the testimonyof Dodson with respect to his returning to work and theevents at work to include the fact that Dodson was senthome while other drivers remained on the job.Haywood Johnson testified that he was the superin-tendent of Bass Construction Company and had been forabout 2 years. Johnson testified he had received concretefrom Respondent on variousoccasions,and that Dodsonhad delivered concrete over a hundred times to sites hehad been involved in, and he had never complainedabout Dodson or the concrete Dodson delivered for him.Johnson testifiedDodson delivered concrete to theworksite he was involved at in March 1982, and he hadno complaints' about it, nor did he register any com-plaintswith Respondent's _president, Norris, about Dod-son'sdelivery in March 1982. Johnson corroborated thetestimony of Kendrick and Dodson that they had metwith him regarding whether he had complained aboutbeing harassed. Johnson stated he had not complained inany manner.Respondent's president,Norris, testified he did notplace any telephone call to Tony Kendrick on March 25,1982, concerning any problem Dodson may have had atBass Construction Company. Norris testified he receiveda call from Kendrick after Dodson had made the deliv-ery to Bass Construction Company and in the call Ken-drick told him Dodson had harassed Haywood Johnson,Norris testified he told Kendrick that if that was thecase,and he was sure about it, he should write Dodsonup and place it in his employment file. Norris stated hereceived a call from Kendrick on March 29, 1982, tellinghim that he had written Dodson up, but Dodson did notsign it.Norris testified he told Kendrick to place it inDodson's file that he had done all he could do.I credit the testimony of Dodson regarding the eventssurrounding his return to work on March 15, 1982, andhis employment thereafter. Dodson's testimonyin essen-tial and relevant parts was substantiated and corroborat-ed byPlantManagerKendrick and Bass ConstructionCompany Superintendent Johnson. I discredit Norris'testimony that it was Kendrick who called him regardingthe allegedharassmentproblem atBassConstructionCompany. The record evidence as a whole, and Norris'demeanoron the stand, persuade me that he was misstat-ing the truth when he testified it was Kendrick whocalled him about the harassment problem.The evidence overwhelmingly indicates that the warn-ing issuedto Alvin Dodson on March 26, 1982, was foran alleged actof harassment that never occurred. I creditDodson's testimony that he did not in any manner harassBassConstructionCompany Superintendent Johnson.Dodson's testimony in this respect was corroborated byKendrick and Johnson. Johnson clearly stated he did notcall anyone at Respondent to complain about the con-crete delivered to him in March 1982, nor was he in fact25Kendrick testified Dodson did not appear for work the followingMonday so he called Norris.Norris instructed hun to write up a repn-mand for Dodson. Kendrick testified he wrote a reprimand on March 29,1982, for Dodson because he did not report for work.harassed by any driver of Respondent making delivery tothe Bass Construction site. Respondent was fully awareof the fact that the disciplinarywarning givento Dodsonwas specious and without merit. I therefore concludeand find that the. writtenwarning issuedto Dodson on or,about March 26, 1982,was issuedto him because he hadfiled an unfair labor practice charge in Case 11-CA-9735and, as such, Respondent's conduct violated Section8(a)(4) and (1) of the Act.The issue of whether the second warning given toDodson, based on his failure to report to work on March29, 1982, constitutes a violation of the Act is inextricablyintertwined with whether Respondent constructively dis-charged Dodson in violation of Section 8(a)(4) and (1) ofthe Act.The Board inValleyWest Welding Co.,265 NLRB 597(1982), set forth the elements of a constructive dischargeand did so by quoting from,Crystal Princeton RefiningCo.,222 NLRB 1068 (1976). The Board inValleyquotingfromPrincetonstated:There are two elements which must be proven toestablish a "constructive discharge." First, the bur-dens imposed upon the employeemust cause, andbe intended to cause, a change in his working con-ditions so difficult or unpleasant as to force him toresign. Second, it must be shown that those burdenswere imposed because of the employees union ac-tivities. [Fn. omitted.]In looking to the facts with respect to whetherchanges were imposed on Dodson to cause him to resignhis job, it is undisputed that Respondent established anew classification system for its employees.Iam per-suaded, based on the credited testimony of Plant Manag-er Kendrick, that a new disciplinary system wasalso es-tablished and that both the new classification of employ-ees and the new system of discipline arose out of the factRespondent had to return Alvin Dodson to its employ-ment insettlement of the unfair labor practiceallegationsof Case 11-CA-9735. There had never, previous to Dod-son's return to work in March 1982, been an employeeclassification known as truckdriver only. I credit PlantManager Kendrick's testimony that Respondent'spresi-dent,Norris, told him the'classificationsystemwasbrought about to "starve" Dodson out of his employ-ment.Further, the record evidence clearly indicatesDodson was given the "sorriest" truck Respondent hadafter he returned to work. Norris instructed Kendrick togiveDodson the sorriest truck he had even though itmight be one with bad steering and bad brakes. PlantManager Kendrick was also instructed by Norris toclosely scrutinize Dodson's attendance and to write himup pursuant to the new disciplinary system for the slight-est infraction of Respondent's rules.I am persuaded that Dodson's quitting was provokedby Respondent and consistent with the testimony ofKendrick, the result was plainly foreseeable. It is withoutcontradiction that President Norris was unhappy withthe prospect of Dodson being returned to employmentwith 'Respondent. I am persuaded, and the evidenceclearly indicates, that Norris took the action he did be- NORRIS CONCRETE MATERIALS305cause Dodson had filed an earlier charge with the Board.Norris had warned employees that anyone who helpedAlvin Dodson would find themselves looking for a job.Norris created a new classification system for his em-ployees andassigneda "truckdriver only" status toDodson for the specific purpose of attempting to starveDodson out of his employment. On the very first day ofDodson's return to work pursuant to the settlement inCase 11-CA-9735, he was immediately laid off eventhough other drivers remained at work and notwith-standing the fact the settlementagreementindicatedNorris would be the last truckdriver to be sent home inthe event of a layoff. As discussed supra, Norris instruct-ed that a reprimand be given Dodson foran alleged inci-dent that in fact never occurred. I am fully convincedthatRespondent took the action it did against Dodsonbecause it was disturbed that he had gone to the BoardinCase 11-CA-9735, and in intended by its actions tofrustrate the settlementagreementit that case and to de-liberately bring about conditions that would cause, anddid in fact cause, Dodson to quit his employment withRespondent. I find Respondent by its conduct, causedDodson to quit his employment and, as such, it violatedSection 8(a)(4) and (1) of the Act. SeeHeck's Properties,264 NLRB 501 fn. 2 and JD fn. 8 (1982). I likewise findthat the reprimand given Dodson because he did notshow for work after he had quit also constitutes a viola-tion of Section 8(a)(4) and (1) of the Act. I am persuadedby the findings and conclusions outlined above that theGeneral Counsel established a prima facie showing thatDodson was forced to quit his employment because ofhis protected conduct. I conclude that the reasons of-fered by Respondent for its actions were pretextual and,as such, I find Respondent has totally failed in its effortto demonstrate that the same action would have beentaken againstDodson even in the absence of the protect-ed conduct. There was clearly only one genuine reasonfor the constructive discharge of Dodson, and thatreason wasunlawful.CONCLUSIONS OF LAW1.Norris Concrete Materials, Inc. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent did not violate Section 8(a)(1) of theAct when itissued anunsatisfactory job recommendationfor a former employee about September 1, 1980, becauseof the proscriptions set forth in Section 10(b) of the Act.3.Respondent did not violate Section 8(a)(4) and (1)of the Act when it about December 19, 1980, dischargedits employee Clarence Alvin Dodson inasmuch as such afinding is precluded by Section 10(b) of the Act.4.Respondent violated Section 8(a)(1) of the Actwhen its president, William Norris, about March 8, 1982,threatened employees with discharge if they testified atan unfairlabor practice hearing before the NationalLabor Relations Board.5.Respondent has engagedin,and is engaging in,unfair labor practices within themeaning ofSection8(a)(4) and (1) of the Act by issuing about March 26 and29, 1982, written warnings to its employee ClarenceAlvin Dodson.6.Respondent has engagedin,and is engaging in,unfair labor practices within the meaning of Section8(a)(4) and (1) of the Act by causing the discharge of itsemployee Clarence Alvin Dodson about March 26, 1982,and thereafter failing and refusing to reinstate him.7.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.8.The General Counsel has not established by prepon-derance of evidence that Respondent has violated theAct as alleged in the complaint except to the extentfound above.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I will recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act.Ithaving been found that Respondent reprimandedand caused the discharge of its employee Clarence AlvinDodson, I will recommend that Respondent be orderedto offer Dodson full reinstatement to his former positionor substantially equivalent position of employment with-out prejudice to his seniority or other rights, and makehim whole for any loss of pay that he may have sufferedby reason of the discrimination against him with interest.Backpay will be computed in accordance with F. W.Woolworth Co.,90 NLRB 289 (1950). Interest will becomputed as prescribed inFlorida Steel Corp.,231 NLRB651 (1977) See generallyIsisPlumbing Co.,138 NLRB716 (1962). Further,it isrecommended that Respondentremove from its files any reference to the reprimands ofMarch 26 and 29, 1982, or to the March 26, 1982 dis-charge of Clarence Alvin Dodson, and to notify him inwriting that this has been done, and that evidence of theunlawful reprimands and discharge will not be used as abasis for future personnel actions against him. SeeSter-ling Sugars,261NLRB 472 (1982). It is recommendedthat Respondent post a notice to employees.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed28ORDERThe Respondent, Norris Concrete Materials, Inc.,Pisgah Forest, North Carolina, its officers,agents, suc-cessors,and assigns, shall1.Cease and desist from(a)Threatening its employees with discharge if theytestify at unfair labor practice hearings before the Na-tional Labor Relations Board.(b)Discharging employees or otherwise discriminatingagainstthem in any manner with respect to their tenureof employment or any terms or conditions of employ-26 If no exceptions are filed as provided by Sec 102 46 of the Board'sRulesand Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 306DECISIONSOF NATIONALLABOR RELATIONS BOARDment because they have filed charges in any unfair laborpractice case before the National Labor Relations Board.(c') In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.,2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Offer Clarence Alvin Dodson immediate and fullreinstatement to his former job or, if his former job nolonger exists, to a substantially equivalent position of em-ployment without prejudice to his seniority and otherrights and privileges previously enjoyed, and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him in the mannerset forth in the remedy section.(b)Remove from its files any reference to the repri-mands and discharge of employee Clarence AlvinDodson and notify him in writing that this has beendone, and that the evidence of the unlawful reprimandsand discharge will not be used as the basis for future per-sonnel actions against him.(c)Preserve and, on request, make, available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Pisgah Forest, North Carolina facilitycopies of the attached notice marked "Appendix."27Copies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by the Re-spondent's authorized representative, will be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps will be taken by the Respond-,ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.27 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "